PER CURIAM.
Appellant, Jon Morris, entered a plea of nolo contendere to a charge of burglary of a conveyance and sought to reserve his right to appeal the denial of Ms motion to suppress certain physical evidence found when the vehicle in which he was riding was stopped by the police. There was no stipulation by the parties and no express finding by the trial judge that the issue was dispositive. ' This issue has not been preserved for appellate review and we have no jurisdiction. See § 924.051(4), Fla. Stat. (Supp.1996); Fla.R.App.P. 9.140(b)(2)(A).
Accordingly, the appeal is dismissed.
GUNTHER, GROSS and HAZOURI, JJ., concur.